 STEWART-WARNER CORPORATION6073.By discriminating in regardto thehire and tenure of employment andthe termsand conditionsof employmentof Paul Baker,Miriam Baker, DonnaBryson,Evelyn Bryson andZelphaMcNutt, theRespondent has engaged in,and is engaging in, unfair labor practiceswithin themeaning of Section 8 (a)(3) of the Act.4.The aforesaid unfair labor practicesare unfair labor practices affectingcommerce within themeaning of Section 2 (6) and(7) of the Act.5.The Respondenthas not engaged in unfairlabor practicesby announcinga forthcominggeneral wage increase for its employeesin lateAugust or earlySeptember1950, nor by permittingand encouraging,the distribution for signa-tures of an antiunionpetitionin its plant,nor by itsdischarge of Paul Baker onAugust 28, 1950.[Recommended Order omitted from publication in this volume.]STEWART- WARNER CORPORATIONandJOHN KELLIHER, FRANCES'MIHELICH AND MARION E. WHITESTEWART- WARNERCORPORATIONandINTERNATIONALUNION OFELECTRICAL, RADIO, AND MACHINE WORKERS,CIO.Cases Nos.13-CA-306 and 13-CA-437.May17,1<951Decision and OrderOn June 7, 1950, Trial Examiner Wallace E. Royster issued hisIntermediate Report in the above-entitled proceedings, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other unfair laborpractices alleged in the complaint, and recommended dismissal of theseallegations.Thereafter, the General Counsel, the charging indi-viduals, the IUE, and the Respondent filed exceptions to the Inter-mediate Report and supporting briefs, and the IBEW filed a brief.On January 9, 1951, the Board heard oral argument at Washington,D. C., in which the General Counsel, the charging individuals, theIUE, and the Respondent participated.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.'1Respondenthas excepted to the Trial Examiner'sfailure to permit it to questioncertainwitnesseswith respect to their alleged membershipin theCommunist PartyAs the Trial Examiner stated that he wouldhave creditedthese witnesses even assumingeach one was a Communist,and because we see no reason in the record for disturbinghis credibilityfinding,we find thatno prejudicial error was committedWe do not,however, adopt the Trial Examiner's discussion with respect to "The Communist`issue',"finding Itunnecessary to pass upon it.94 NLRB No. 85. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has considered the Intermediate Report, the exceptionsand briefs, the oral arguments of the parties, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the modifications set forthherein?1.The Respondent contends that the complaint should be dis-missed because Kelliher, Mihelich, and White, although purportingto file the charges in Case No. 13-CA-306 as individuals, actually filedthem as agents for the then noncomplying UE. Because of our dispo-sition of the issues herein in the manner set forth below, we find itunnecessary to pass upon this contention.2.We look, rather, to the charges of unfair labor practices filedby the complying IUE in Case No. 13-CA-427.We agree with theTrial Examiner that the Respondent violated Section 8 (a) (2) ofthe Act by supporting the IBEW.We base this finding only uponthose activities of Respondent; as set forth in the Intermediate Report,that occurred on and after July 3, 1949; i. e., those activities fallingwithin 6 months of January 3, 1950, when a copy of the charge filedby the IUE was served on the Respondent. These activities includeda threat of disciplinary action to an employee to induce her to signthe IBEW petition, a threat to another employee of loss of job securityif she did not vote for the IBEW, the denial to UE adherents of theright previously granted the IBEW to circulate petitions, the post-ing of a notice of an IBEW meeting, the recall of a laid-off employeefor the purpose of assisting the IBEW, and the grant of recognitionto the IBEW despite the Board's refusal to certify that organization.These activities by themselves, as well as when viewed against thebackground of events occurring before July 3, 1949, as fully detailedin the Intermediate Report, establish that the Respondent has sup-ported the IBEW in violation of Section 8 (a) (2) of the Act .3The Respondent argues, in effect, that its desire to rid the plantof "Communism," assertedly exemplified by the UE Local there,exculpates it from any violations of the Act.On these facts, we canfind no merit in this contention.The violations of the Act hereinfound stein from the Respondent's unlawful support of the IBEW,and its unlawful interference with the rights guaranteed to itsem-ployeesby the Act. Congress has not authorized this Board to engraftsContrary to the Respondent's contention,we find nothing in the record or IntermediateReport reflecting bias or prejudice by the Trial Examiner in either the conduct of thehearing or his findings,conclusions,and recommendations.3We regard theWsllaam Penncase,cited by our dissenting colleague,to be inapposite.The decision therein was based in part on the employer's continued recognition of anincumbentunion,contrary to the situation hereMoreover,unlike here,the recognitionthere did not constitute deliberate flouting of the Board's express and unconditionalwithholding of certification from the petitioning union.3 STEWART-WARNER CORPORATION609an exception upon the statute whenever 'a respondent's violations maybe motivated in part by patriotic objective'3.We likewise agree with the Trial Examiner that the Respondentviolated Section 8 (a) (1) of the Act.Again, we rely solely uponthose activities of Respondent occurring after July 3,1949, as setforth in the Intermediate Report, as a basis for this finding.-4.We agree with the Trial Examiner that the Respondent did notviolate Section 8 (a) (3) of the Act by discharging Florence Hall.Like the Trial Examiner, we are satisfied that Respondent dischargedHallfor cause.We do not agree with the Trial Examiner, however, that Respond-ent violated Section 8 (a) (3) of the Act with respect to John Kelliher.It is undisputed that on June 2, 1949, Kelliher disobeyed an orderapplicable to all employees.His status as president of the UE localdid not exempt him from its application. It is difficult for us tobelieve, as did the Trial Examiner, that a plant-wide order affectingso many employees was promulgated by Respondent for the sole pur-pose of ridding itself of Kelliher, or that Respondent was sufficientlyprescientto foreseethe precise reaction of Kelliher that would enableit to discharge him "for cause."Accordingly, we shall not adoptthe Trial Examiner's finding and recommendation in this respect,and shall dismiss the 8 (a) (3) allegations of the complaint .5OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National LaborRelations4 "[The statute's]avowed purpose was not to favor or promote unions as such. Itwas to promote and protect the rights of individual employees to join or not to joinunions and to be free from coercion and interference either way."N. L R B. v. AugustaChemical Company,187 F 2d 63 (C A. 5). See alsoN. L. R B. v. Star Publishing Co.,97 F. 2d 465at 470 (C. A 9) : "The actprohibits unfair labor practices in all cases.'It permits no immunity because the employer may think that the exigencies of the momentrequire infractionof the statute."InDominic Meaglia and Samual Meaglia, d/b/aAmerican Foundry,43 NLRB 1277, the Board rejected a contention of the respondenttherein that it was under no obligation to bargain because of the bargaining agent'sreputationas a communist,stating.theAct requires an employer to bargaincollectivelywith the freelychosen representative of his employees,however unfit suchrepresentative or its agentsmay be thought to be."'Member Houstonwould find that the Respondentviolated Section 8 (a) (3) bydischargingKelliher.As the majority of the Boardhas dismissed the 8 (a) (3) allega-tions of the complaint on their merits, however, lie agrees with his colleagues that it isunnecessary to decidewhether or not the charge upon which this portion of the complaintwas based was valid.Member Houston does not find it necessary to endow Respondent with prophetic powerto sustainthe TrialExaminer'sfinding that Kelliher was discriminatorily dischargedRather, be believes thatany reasonableand lawfullymotivated employer would not havedischargedKelliher in the circumstances described in the Intermediate Report. In fact,the evidence shows that Kelhher'sforeman did foresee Kelliher's reaction to the order,yet Respondent directed him to apply the rule to Kelliher anyway. Theonly reasonRespondent refused to except Kelliher from the generalrule,Member Houston believes,was to establish a pretext in order toeliminatethe chief UE adherent.953841-52-vol 94--40 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard hereby orders that the Respondent, Stewart-Warner Corpora-tion,Chicago, Illinois, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Giving support to International Brotherhood of ElectricalWorkers or effect to any contract with that organization.(b)By means of threats or promises, or in any other manner in-terfering with, restraining, or coercing its employees in the exerciseof their right to self-organization, to form, join, or assist labor or-ganizations, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for the pur-poses of collective bargaining or other mutual aid or protection, andto refrain from any or all such activities, except to the extent thatsuch right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as authorizedin Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Withdraw and withhold recognition front InternationalBrotherhood of Electrical Workers, as the collective bargaining rep-resentative of any of its employees until such time as that organiza-tion may be certified as such representative by the Board.(b)Post at its plants on Diversey Avenue in Chicago, Illinois,copies of the notice attached hereto marked "Appendix A." 6 Copies ofsaid notice, to be furnished by the Regional Director for the Thir-teenth Region, shall, after being signed by Respondent's representa-tive, be posted by Respondent immediately upon receipt thereof andbe maintained by it for sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for the Thirteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe Respondent violated Section 8 (a) (3) by discharging FlorenceHall and John Kelliher, be, and it hereby is, dismissed.MEMBER REYNOLDS,dissenting:I am unable to concur in the decision of my colleagues finding thatthe Respondent has committed unfair labor practices in violation of" In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted before the words "A Decision and Order," the words, "A Decree ofthe United States Court of Appeals Enforcing." STEWART-WARNER CORPORATION611Section 8 (a) (1) and (2) of the Act. Their conclusions are basedprincipally upon various acts of the Respondent occurring after theJuly 7, 1949, election and upon two events which occurred before theelection.For the reasons discussed below I do not believe that theseactivities on the part of the Respondent are sufficient to support thecomplaint.The unlawful aspects of the Respondent's post-election conduct, ifany, revolve about the Respondent's recognition of the IBEW as thebargaining representative of certain of its production and mainte-nance employees. I do not agree with my colleagues that, in thecircumstances of this case, such recognition constitutes unlawful sup-port of the IBEW. On July 7, 1949, in Case No. 13-RM-53, theBoard conducted an election among the foregoing employees to de-termine whether or not they wished to be represented by the IBEW.The IBEW obtained 1041 votes, while 886 votes were cast for "nounion" and 193 ballots were challenged.After an investigation, theRegional Director, on August 10, 1949, issued his Report on Chal-lenged Ballots sustaining the challenges to 181 of the disputed ballotsand thus determining that the IBEW obtained a majority of thevotes in the election.7However, the Board, on November 25, 1949,withheld certification of the IBEW pending disposition of unfairlabor practice charges filed on July 13, 1949, in Case No. 13-CA-306.On January 31, 1950, the Respondent recognized the IBEW as thebargaining representative of its production and maintenance em-ployees.By thus recognizing the IBEW while a question concerningthe representative status of the Union was pending before the Board,the Respondent was incurring the risk that its act of recognitionwould be an unfair labor practice in the event the Board later sus-tained the charges in Case No. 13-CA-306.However, the majorityof the Board in reaching their decision herein now decides that theywill not rely upon any evidence which is dependent for its admissi-bility upon the charges in Case No. 13-CA-306.$Thus, the Board'sdecision in this case establishes, in my opinion, that no genuine disputeas to the representative status of the IBEW existed at any time afterthe July 7, 1949, election.Accordingly, the Respondent by recogniz-ing the IBEW in January 1950 did not commit any unfair laborpractices."'No valid exceptions were filed to the Regional Director'sReport on Challenged BallotsI am in agreement with my colleagues that the decision herein should not be basedupon any pacts stemming from the charges in Case No.13-CA-3069 SeeMid-West Piping and Supply Co,Inc.,65 NLRB 1060;William PennBroadcastingCompany,93NLRB 1104.It should be noted that the Respondent delayed recognitionof the IBEW until January 31,1950, after a cross-check by a city official of designationssecured subsequent to the election showed that a majority of Respondent's production andmaintenance employees had redesignated the IBEW as their bargaining representative. 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDBecause I believe that, in the circumstances of this case, the Re-spondent was justified, without violating the Act, in recognizing theIBEW in January 1950, I also believe that the Respondent's otherpost-election conduct being consistent with such recognition likewisedid not•violate the Act.The two remaining activities, relied uponby my colleagues in finding that the Respondent herein has committedunfair labor practices, occurred before the election.I consider thesetwo acts of alleged assistance to the IBEW as being too insubstantialupon which to base a finding of unfair labor practices.1°Accordingly,I would dismiss the complaint herein in its entirety.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL withdraw and withhold recognition from INTERNA-TIONAL BROTHERHOOD OF ELECTRICAL WORKERSasthe representa-tive of our employees for the purposes of collective bargaininguntil that organization shall have been certified by the NationalLabor Relations Board as such representative.WE WILL NOT give effect to our agreement dated March 16, 1950,with INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, orto any extension, renewal, modification, or supplement thereof,or to any superseding agreement with that union unless and untilthe said union shall have been certified by the National LaborRelations Board as the representative of the affected employees.WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, and to refrain fromany or all of such activities except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Sec-tion 8 (a) (3) of the Act.All of our employees are free to become or remain, or to refrainfrom becoming or remaining, members of any labor organization.,We will not discriminate in regard to hire and tenure of employment"TennesseeKntit tang M 1is, Inc,88 NLRB 1103 STEWART-WARNER CORPORATION613against any employees because of membershipor activity,or non-membership or nonactivity,in connection with any labor organization.STEWART-WARNERCORPORATION,Employer.Dated---------------By------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderMessrs.John P. von BohrandRobert E. Ackerberg,of Chicago, Ill., for theGeneral Counsel.Winston, Strawn, Shaw & Black, by Messrs. Neal J. McAuliffe, Frank B. Gilmer,andGeorge B. Christensen,all of Chicago, Ill., for Respondent.Jacobs and Kamin, by Mr. Joseph M. Jacobs,of Chicago, Ill., for the IBEW.Leon M. Despres, by Mr. Samuel D. Golden,of Chicago, Ill., for the IUE.Meyers, Meyers & Rothstein,byMr. David B. Rothstein,of Chicago, Ill., forJohn Kelliher, Frances Mihelich, and Marion E. White.STATEMENT OF THE CASE,Upon charges duly filed in Case No. 13-CA-306 by John Kelliher, FrancesMihelich, and Marion E. White, and in Case No. 13-CA-427 by InternationalUnion of Electrical, Radio and Machine Workers, CIO, herein called the IUE,the General Counsel of the National Labor Relations Board, herein called re-spectively the General Counsel and the Board, caused thecases to be con-solidated and issued his consolidated complaint dated January 12, 1950, againstStewart-Warner Corporation, Chicago, Illinois, herein called Respondent.Thecomplaint alleged that Respondent had engaged in unfair labor practicesaffecting commerce within the meaning of Section 8 (a) (1), (2),and (3) andSection 2 (6) and (7) of the National Labor Relations Act, 61 Stat. 136, hereincalled the Act.Copies of the complaint and. notice of consolidation and hear-ing were duly served upon all persons and parties heretofore named and uponInternational Brotherhood of Electrical Workers, Local 1031, hereincalled theIBEW,With respect to unfair labor practices, the complaint alleged in substance thatRespondent discriminatorily discharged Frances Hall on or about March 18,1949, and John Kelliher on or about June 2, 1949; that Respondent since March18, 1049, had interfered with, restrained, and coerced its employees in theexercise of their statutory rights by preparing and circulating petitions by meansof which employees were asked to indicate their preference for the IBEW anddisapproval of the United Electrical, Radio and Machine Workers of America,Local 1154, UE, herein called the UE, by interrogating employees concerning unionmembership and activities, by uttering threats and offering benefits to employeesin connection with their activity on behalf of a labor organization, by applyingplant rules in such a manner as to assist the IBEW and to impede organiza-tional activity on the part of UE and the IUE, and by assisting the IBEW bymeans of its publication, the "Stewart-Warnerite "Respondent's answer, filed with the Regional Director on February 14, 1950,admitted the jurisdictional allegations of the complaint, denied the commission 614DECISIONS OP NATIONAL LABOR RELATIONS BOARDof unfair labor practices, and alleged that Hall and Kelliher were discharged forlawful cause.Pursuant to notice, a hearing was held at Chicago, Illinois, from February 14through 21 and from March 13 through 30, 1950, before the undersigned TrialExaminer.The General Counsel, Respondent, the IBEW,' the IUE, and theindividuals who filed charges were represented by counsel and participated inthe hearing.1ull opportunity was afforded all parties to be heard, to examineand cross-examine witnesses, to introduce evidence, and to argue the issues uponthe record.Counsel for the three individuals and counsel for Respondent havesubmitted briefs which have been considered!Motions by the General Counselmade after the close of the hearing that I judicially notice action taken by theBoard in Case No. 13-RM-53, and by Respondent that I so notice a motion filedby the IBEW in that proceeding, are granted,Upon the entire record in the case, and from my observation of the witnesses,I make the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTStewart-Warner Corporation is a Virginia corporation with its principal officeand place of business in Chicago, Illinois.Respondent also operates plants invarious States of the United States and one in Canada. This proceeding con-cerns Respondent's plants 2 in the city of Chicago where it is engaged in themanufacture of automobile accessories, radios, television sets, and lubricationequipment.The value of raw materials used at the Chicago plants concernedhere exceeds $5,000,000 annually of which approximately 50 percent is purchasedand transported to Chicago from points outside the State of Illinois.Finishedproducts from the same plants amount in value to more than $10,000,000 annuallyand approximately 50 percent of such products is shipped to points outside theState of Illinois.IT. THE ORGANIZATIONS INVOLVEDInternational Union of Electrical, Radio and Machine Workers of America,CIO, International Brotherhood of Electrical Workers, and United Electrical,Radio and Machine Workers of America, Local 1154, UE, are labororganiza-tions admitting to membership employees of Respondent''Counsel for the IBEW first appeared as amticuscuriaeWhen it clearly appearedthat he represented an adversary interest,I struck his appearance asamticusbut invitedhim to remain as a party.On the following day, February 15, he withdrew from thehearing.2 The time allowed for submission expired May 20, a Saturday.Thus briefs receivedon Monday, May 22, were timely filed.A brief from the General Counsel with a coveringletter dated May 19, reached me on May 24.It has not been considered.Western Wearof California,Inc., 87NLRB 1363.3The plants are located on Diversey Parkway and are generally referred to in therecord as the North Plant and the South Plant. Another of Respondent's operations,on Fullerton Avenue in Chicago, is not involved here.'Respondent's answer admitted this allegation of the complaint.During the hearingon March 13, the answer was amended to deny that UE was a labor organization. Someevidence was adduced and much more was offered and rejected for the purpose of showingthat UE was dominated by Communists. The evidence is clear, however, that whateverthe fact about Communist domination, UE exists, in part at least, for the purpose ofrepresenting employees in matters of wages, hours, working conditions, or other conditionsof employment and thus by statutory definition is a labor organization.SunbeamCorporation,89 NLRB 469. STEWART-WARNER CORPORATION615III. THE UNFAIR LABOR PRACTICESA. BackgroundIn 1943, UE was certified by the Board as the bargaining representative ofRespondent's employees at the plants here affected.Thereafter, Respondent andthe UE entered into a series of collective bargaining agreements covering wages,hours, and employment conditions.The last such contract was entered intoon May 5, 1947, for a term of 2 years with provision for automatic renewal,absent notice of termination, from year to, year thereafter.By agreement datedJuly 2, 1948, the contract was amended and extended to June 1, 1950, but witha provision for consideration of wage changes on June 1, 1949, and for uni-lateral termination in the event no agreement was reached on that question.WilliamW. Miller, Respondent's director of industrial relations, testifiedthat negotiations for wage changes were opened in April 1949, that the UEat first demanded benefits which would approximate a wage increase of $1.93an hour but later lessened their demand to a "package" increase of 25 centsan hour.Respondent at first sought substantive changes in the existing con-tract but later offered to continue the agreement without change for anotheryear!Respondent's position throughout negotiations was that no wage increasewould be granted, arguing that it had granted no increase at any of its plants.On June 1, 1949, Miller remarked to the negotiators that nothing was beingaccomplished and that he saw no point in further meetings. One of the UErepresentatives asked if Respondent was "walking out."Miller replied thatitwas not.-That evening Miller called a meeting of all foremen and higher supervisors andtold them that the Respondent was terminating the contract with the UE andthat the IBEW had made a request for recognition. On June 2, all employeeswere notified by bulletin board notices and otherwise that the contract wasterminated, that all "mass meetings" ° and public speaking activities onRespondent's property were forbidden, that all union activities were forbiddenduring working hours, and that all rights and privileges inuring to UE officialsand stewards under the contract were revoked.B. Assistance to the IBEW, interference, restraint, and coercionThe General Counsel offered the testimony of Charles Cavanaugh to estab-lish in outline and in some detail the actions of Respondent which are allegedto constitute unlawful support of the IBEW. Cavanaugh, an employee ofRespondent since 1940 and an executive board member and steward for the UEuntil the termination of the contract, testified that about June 10 he and anumber of other employees constituted themselves an informal committee toinvestigate the possibility of securing representation by a labor organizationother than the UE.They talked with a representative of the United AutomobileWorkers, CIO,' but before any final decision was reached in connection with thatorganization, Cavanaugh was called on June 13 to the office of Edward Dunning,Respondent's assistant director of industrial relations.John Harrington whoalso had been a steward in the UE was present According to Cavanaugh,Dunning asked which way the two were going, IBEW or UE. Cavanaughreplied that a meeting that night might decide that question.Dunning remarkedthat he would like to know the decision the next day."Despite its asserted belief that UE was dominated by Communists.e Such meetings,i.e.,gatherings of employees in the plant during nonwork periods fordiscussion of union problems had been permitted for years.7Hereincalled the UAW. 616DECISIONSOF NATIONALLABOR RELATIONS BOARDOn Wednesday, June 15, still according to Cavanaugh, both he and Harringtonreturned to Dunning's office and found both Miller and Dunning thereDunningagain asked which union they .would support. Cavanaugh replied that theUAW was not interested in representing Respondent's employees and that he hadHarrington would "go IBEW" if a laid-off employee and former UE steward,Anthony Urlicks, was recalled to work.Cavanaugh also remarked that he hadnever seen an IBEW contract.Miller showed him 3 of them and said that AFLunions had fewer strikes than CIO unions ; that Respondent did not want theCIO.Cavanaugh testified that both he and Harrington stressed that if Urlickswas brought back to work, they could "swing" the shop to the IBEW.Millerreplied that he would see what could' be done about it. The same day, Cava-naugh procured 50 IBEW designation cards.On June 16, Urlicks was recalledto work.After obtaining the IBEW cards, according to Cavanaugh, he solicited em-ployees to sign them and performed this solicitation in and out of his depart-ment and during working hours until the day before an election was conductedamong the employees under the supervision of the Board on July 7. Duringthis period, Cavanaugh testified, he used Respondent's telephone to make callsin connection with his activity on behalf of the IBEW on three or four occasionsand that upon each occasion he was granted permission to do so by hisforemanor supervisor.Harrington testified for Respondent that he *was called to Dunning's officeon June 13 and that Cavanaugh was there. According to Harrington, Dunningremarked that a report had come in to the effect that Harrington was solicitingfor a labor organization during working hours.Harrington denied that this wasso but in response to Dunning's question about what labor organization he wasinterested in, said that it was the UAW.Dunning then said that Harringtonwould not be interfered with as long as his activities were restricted to nonwork-ing hours.The next day, still according to Harrington, he was called to Miller'soffice where Cavanaugh was present eMiller said that both Harrington andCavanaugh were reported to be soliciting for a labor organization and asked foritsname.When Cavanaugh replied the UAW, Miller asked why they wereinterested in that organization.Harrington answered that the IBEW, reputedly,had no contracts.Thereupon Miller exhibited such contracts to them.Harring-ton spoke of a rumor that he would be fired if he worked for any organizationbut the IBEW ; Miller replied that he was unconcerned what Harrington didoutside working hours.Harrington denied that either he or Cavanaugh offeredto "swing" the plant to the IBEW if Urlicks was recalled but testified that heasserted Urlicks' layoff to be unjust and that Miller said that he would see whatcould be done about it.A week or two later, according to Harrington, he begansupporting the IBEW.At the time of the hearing, Harrington was an IBEWsteward.Miller testified that such a meeting did occur on June 14 in his office andthat Harrington, Cavanaugh, and Dunning were present.According to Miller,either Cavanaugh or Harrington asked if they were in trouble because they weresupporting the UAW.Miller replied that they were not, that they could backany union they chose as long as they did so during nonworking hours. Cava-naugh then asked why Miller did not like the UAW and Miller answered thatthe UAW had many stoppages and work difficulties particularly in the Detroitarea and that during the negotiation of contracts, the UAW seemed to have long8Cavanaugh testified that this meeting took place in Dunning's office, that both Millerand Dunning were piesent, and that it occurred a day later than the date upon whichHarrington placed it. STEWART-WARNER CORPORATION617strikes.For these reasons, Miller,said, he did not think employees of Respondentwould care for such a union and,further, that he did not want the UAW to par-ticipate in the coming election because it would split the anti-Communist vote.Miller agreed that he had exhibited IBEW contracts to them in answer toCavanaugh'sasserted belief that the IBEW did not permit employees to seetheir contracts.Sometime during the conversation,according to Miller,Harring-ton remarkedthat Urlickswas still laid off.Dunning'answered that he hadbeen looking for a place for Urlicks and thought that he would find one soon.Miller said nothing.Miller denied that the question of Urlicks' recall wasin any manner conditioned -upon the acceptance of the IBEW by Harrington orCavanaugh and asserted that, both left the office still ostensibly UAW supporters.Dunning did not testify concerning his participation in these conversations.Cavanaugh remained active in support of the IBEW until January 13, 1950,when he transferred his allegiance to the IUEAs an IUE supporter he ofcourse is opposed to certification of the IBEW.Harrington, as an IBEWsteward, presumably favors it. I have considered the interest of each in apprais-ing the testimony. In the light of all the evidence, much of it lincontroverted oradmitted as hereinafter detailed,concerning Respondent'sassistance to theIBEW, Cavanaugh's version of the June 13 conversation with Dunning is themore believable.It is credited.As will appear,Respondent was about to embark upon a campaign to "sell"the IBEW to its employees.It is entirely reasonable to suppose that it wouldfirst,seek out, those who.bad opposed the dominant faction in the UE and who,therefore,might be expected to assist Respondent in foisting another representa-tive upon its employees.Harrington and Cavanaugh,had these qualifications.Both had opposed the administration of the UE and,with others,had expresseddissatisfaction with the manner in which UE affairs were conducted.I find thaton June 13,Dunning asked Cavanaugh and Harrington if they were going tosupport the IBEW or the UE and asked them to report their decision the nextday.As to the meeting of June 14, I am convinced that Miller related the con-versations more accurately than either Cavanaugh or Harrington.During thismeeting Miller stated why an AFL union was to be preferred over a CIO union,and, in context,he reasonably was understood by Cavanaugh to be presentingargumentsin favor of the IBEW. Therewas discussion,as Miller testified,concerning the recall of Urlicks. I believe that Miller testified with literal accu-racy that neither Cavanaugh nor Harrington said that they would "throw theshop to the IBEW" if Urlicks came back and that no statement was made thatthe conduct of Cavanaugh or Harrington would depend upon Urlicks' recall.I believe that Cavanaugh did say at this meeting that he, Harrington, andUrlickscouldlead the employees into the IBEW and I conclude that Cavanaugh,at least, believed that he had committed himself to support the IBEW ifUrlicks was returned to work.Dunning testified that Urlicks, whom he liked personally and whom heregarded as a capable, fair, and honest employee, was laid off in early May1949.Due to Dunning's intervention, the layoff was temporary rather thanpermanent and, Dunning testified,thereafter he sought assiduously to find workin the plant to which Urlicks by virtue of skill and seniority would be entitled.Such a job was located on June 15, Dunning testified, and Urlicks was askedto come to the plant the next day for interview.In the meantime, Miller hadcaused a number of petitions to be prepared. They were headed :We, the undersigned, former stewards or officers of Local 1154, UE-CIO,have decided that the best interests of ourselves and our fellow workers will 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe served by a "yes" vote for the IBEW in the coming election to selecta bargaining agent for production and maintenance employees of our plant.We intend to cast our own votes for the IBEW and urge that all eligiblevoters do likewise.We believe that any other vote action would constitute avote for UE and for communism and that the result of a "no union"majoritywould not only leave employees with no bargaining agent but would result ina strike called by UE.The petitions were turned over to Dunning with instruction to ask former stewardsand officers of the UE to sign.On the morning of June 16,Dunning told Urlicks of the job opportunity thathad been found for him and Urlicks said that he would take it. Dunning thenshowed him the petition saying that since Urlicks had always opposed Com-munism, he should be willing to sign it.Urlicks resisted Dunning's argumentsfor a time but finally signed 9 and was the first former UE steward to do so.A number of other former stewards were then called to Dunning's office, amongthem Cavanaugh and Harrington,and were asked to sign the petition.Urlicks then left Dunning's office, stopped at the office of the assistant personneldirector,and then went to the department where he was to work.There hemet Arthur Kellerman,a general foreman, who explained the job to him andtold him the tools he would need.Urlicks then left the plant mKellerman testified that about June 14, Superintendent Edward Leth telephonedand inquired if Kellerman had a job where Urlicks would fit.Kellerman repliedthat he did not know but that he would investigate.Then, according to Keller-man, he discovered that there was such a job and that it was being performedby an employee having less seniority than Urlicks.Kellerman notified Lethand Dunning of the situation and Urlicks came to Kellerman about the job.Kellerman denied that anyone had instructed him to find a, place for Urlicks orthat Miller had spoken to him in any way about it.Of course the recall of Urlicks at the threshold of Respondent's campaign forthe IBEW and after Cavanaugh had told Miller and Dunning that Urlicks wouldbe influential in aiding the IBEW could be mere coincidence.I do not believethat it was.I find that the evidence by its preponderance supports the con-clusion that Urlicks was recalled on June 16 in the well-founded belief that bydoing so Respondent was aiding the IBEW preelection campaign.In reachingthis conclusion I have considered the credited testimony of Urlicks and Dunningthat the latter had told Urlicks the layoff would be brief and I believe thatDunning fully intended that Urlicks be recalled when opportunity presented.The evidence does support the inference which is drawn that Dunning's effortsto find work for Urlicks were intensified on June 14 when it appeared probablethat Urlicks' return would serve the additional purpose of assisting the IBEW.Dunning secured the signatures of more than 70 former UE stewards andofficers to the petition.The solicitation took place almost entirely duringworking hours.Earlier in the month, on June 6, William Henson, once a steward for the UE,who had been away from the plant because of illness, asked his foreman, JohnFranks, for an addition week off.Franks granted the request.Henson thengot a supply of IBEW designation cards and spent from 2 to 4 hours on eachof 3 days that week soliciting employees to sign them.Henson testified that9 On cross-examination Urlicks testified that he signed the petition because he fearedthat he would not long remain reinstated at the plant if he did not.111 do not credit Dunning's testimony that Urlicks was not rehired until after hetalked with Kellerman and that after talking to Kellerman,Urlicks returned to Dunning'soffice.Urlicks impressed me as a truthful witness and as one possessed of a reliable'memory.His account of the happenings on the morning of June 16 is accepted. STEWART-WARNER CORPORATION619-on June 7, Foreman Franks asked him if he had secured the signature of JoeNetilocky " and when Henson answered that he had not, Franks said, "I willgo talk to him." Later in the day, according to Henson, Franks said that "itwas OK to sign Joe up."Franks denied that he inquired if Henson had gotten Netilocky to sign a card,testified that Henson said that lie had been unable to get Netilocky to sign, andthat in reply Franks merely shrugged his shoulders. The evidence does notestablish that Netilocky actually was approached by Franks in connection withsigning an IBEW card. Franks' own testimony is an admission that he knewHenson to be soliciting for the IBEW. I find that he spoke to Henson as thelatter testified.During the morning of June 8, according to Henson, he remarked to Super-visor Edward Brokaski " that he had been unable to get employee Rose La Rosato sign.Brokaski said he would see what he could do with her and later said toHenson, "It's no use."Brokaski did not mention La Rosa in his testimony but denied that he hadspoken to any employee concerning the IBEW. Brokaski's conduct was thesubject of testimony by other witnesses for the General Counsel which is herein-after discussed.He denied participation in each incident. I do not credit hisdenials.Ibelieve that Henson testified truthfully concerning the La Rosaincident.Henson testified further that in the afternoon of June 8, he complained toHenry Gillig, manager of the South Plant, that one employee, Ben Ackerman,would not sign and suggested that Ackerman be isolated at a point where hewould not "cause trouble."Gillig admitted that Henson made such a complaintand that he answered, ".. I am not interested one way or the other. Yourunion activities should be done during- rest periods and during the lunch hour,and 'if I find you are doing anything else but that, you will lose your job." Thereis no evidence that Henson continued his solicitation in the plant during workinghours after this conversation with Gillig which supports my conviction thatGillig warned Henson in that connection.Gillig was not however accuratelystating the policy of Respondent that was effective during this period precedingthe election.Ben Ackerman, a steward for the UE until the contract was terminated, testi-fied concerning Respondent's actions in support of the IBEW.According toAckerman, he was called to Dunning's office about June 20 and asked to signthe petition.Ackerman inquired if he must sign as he was not "exactly" in favorof the IBEW. Dunning replied, "No, you don't have to, but everyone else isgetting on the bandwagon." Ackerman signed.About June 22 or 23 Respondent started the circulation of another petitionheaded just as was the earlier one except that the reference to former stewardsand officials of the UE was deleted.Respondent concedes that these petitionswere given to foremen and supervisors with instruction that employees be re-quested to sign without resort to threats or promises.Ackerman testified that about June 23 he was given one of these petitions byhis supervisor, Brokaski, who told him to sign it and to get the rest of theemployees to do so. Ackerman expressed unwillingness but, when Brokaski saidthat the instruction came from Foreman Franks, and that "it could be madetough" if Ackerman did not accept the task, he signed the petition, and solicitedother employees to do soWhen he had obtained the signatures, Ackerman"Henson could not recall Joe's last name.Franks testified that there was a JoeNetilocky employed in the department and that Henson had said to Franks concerningNetilocky,that "Joe would not sign this card."12Generally referred to in the record as Eddie Brooks. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDreturned the petition to Franks.When he did so, Ackerman testified, Franksremarked, "When are you going to go along with the boys and get on the band-wagon?"Ackerman testified that he first saw an IBEW designation card at the planton Monday, June 6, when an employee, Pete Ozman, came to where Ackermanwas working and asked him to sign one.13 Two days later, on June 8, accordingto Ackerman, Foreman Franks told him to have Jim Leonard sign such card.Ackerman refused.Ackerman testified that upon a later occasion, the date of which is not clearfrom the record, Brokaski solicited' Irene Knapowski and Jim Leonard to'-stguIBEW cards.Shortly before 14 the election, according to Ackerman, he was called to Franks'office and told in the presence of Brokaski and Foreman William Kash to askKnapowski to sign the second petition and an IBEW card, Franks saying thatall others who had attempted it had been unsuccessful.Franks supplied theIBEW card, Ackerman testified, and he, the salesmanship.He persuadedKnapowski to sign and returned the signed card to Franks.At about the same time, still according to Ackerman, Franks told Ackermanthat his assistance might be required to get Joe Netilocky to sign a card butlater in the day announced that Netilocky had signed.In important respects Ackerman's testimony was contradicted by that ofFranks and Brokaski.Respondent also produced witnesses who testified thatAckerman's reputation in the plant for truthfulness was "not very good."On the other hand, testimony offered by Respondent to controvert Ackermanwas in some instances peculiar.Ackerman testified that about June 6, em-ployee Pete Ozman solicited him to sign an IBEW card in the presence ofBrunke, a nonsupervisor.Brunke denied that he heard Supervisor Brokaskisolicit Irene Knapowski to sign such a -card on that date, thus controvertingnothing that Ackerman testified to.Again Brunke denied that he gave a.petition to Ackerman for circulationunder instruction from Foreman Franks.No one testified that he did.Brokaski testified that he knew nothing of a petition being circulated in theplant, denied that he gave one to Ackerman, and said that there was no conver-sation between him and Ackerman concerning a petition.Further contradict-ing Ackerman, Brokaski testified that he never solicited Knapowski or Leonardto sign IBEW cards, that he did not hear any conversation between Ackermanand Franks concerning "getting on the bandwagon" or concerning the IBEWat all, and that he never saw Franks in possession of an IBEW card.Franks testified that about June 22 he was given three or four petitions byMiller and instructed to circulate them among the employees in his department.The next day he gave one of the petitions to Brunke and told him to have itsigned.According to Franks this was the only petition which he caused to becirculated; that the others Miller had given him remained on his desk. In theafternoon of the same day, Franks testified. Ackerman returned the petition tohim with some signatures on it.Franks accepted it without comment.Franksdenied that he instructed anyone to give the petition to Ackerman, denied thathe had ever seen an IBEW card or given one to Ackerman for Knapowski's sig-nature, denied that he said anything to Ackerman about getting on the band-wagon, but admitted that about 3 days before the election, Ackerman remarked131 find that Harry Brunke who, Ackerman testified, was presenton this occasion wasnot a supervisor at the time of the incident.14Ackerman testified that this incident occurred 3 days after the election.I am con-vinced that Ackerman intended to place this happening before July 7.The testimony ofKnapowski supportsthis conclusion. STEWART-WARNER 'CORPORATION621that Joe Netilockywould not sign.Franks testified,"Well, it didnot makemuch difference.I did not ask him to sign any cards, so nothing interested methere . . . I just shrugged my shouldersand it just didnot register.I was notinterested."Elmer Raschke,a nonsupervisory employee,deniedthat he was present uponany occasion when Brokaskiasked why certain employees had not signed a peti-tion or a card.Ackermanhad testified that he was.SupervisorWilliam Monk contradicted Ackerman's testimony that Monk waspresent on an occasionwhen Franks asked Ackerman when Ackerman was goingto get on the bandwagon.Foreman William Kash deniedthathe was presentat any conversation be-tween Franks and Ackerman,as the latter testified,in which getting Knapowskito signan IBEW cardwas discussed.Out of this conflict only the fact that Ackerman signed a petition for Dunning,that he had another petition, and that he returned it toFranks emerges undis-puted.Despite the testimony of Franks, Kash, Brokaski, Rashke, Brunke, andMonk,I believe that Ackerman's relations of incidents occurring in the period pre-ceding the election is substantially correct and merits belief.As has to some ex-tent been shown and as more clearly will appear, Respondent was an active andforceful campaigner for the IBEW and earnestly desired its success in the elec-tion.It warned the employees of the unhappy result to be expected from a rejec-tion of the IBEW. It instructed its foremen to ask employees to declare theirchoice respecting a union in flagrant violation of the ActThough employees gen-erally were forbidden to engage in union activity during working hours, and someindividualsduring nonwork periods, Respondent did not so inhibit itself. Againstthis background, there is nothingimprobablein the happenings about whichAckerman testified.On the contrary, the conduct which he attributed to Franksand Brokaski was a naturaland perhapsinevitable result of Respondent's pro-IBEW policy. Certainly, foremen were instructed not to promise benefits or tothreaten-reprisals but they were also instructed to ask employees to sign thepetitionsand they knew that Respondent deeply desired'that employees sign. Isuppose that it might be suggested that Ackerman colored his testimony in re-sentmentbecause he was laid off in September 1949 and has not been recalled.There is, however, nothing in the record or in his manner on the stand to indicatethat his testimony was in any way motivated by such a feeling. Finally, Acker-man was convincingly corroborated in important aspects of his testimony byIrene Knapowski, a witness for the General Counsel, whose credibility was notsuccessfully attacked throughout her cross-examination and whose testimonywas given with such an aura of frankness and simplicity as to command belief.Knapowski, who left her employment with Respondent after 7 years and whoat the time of the hearing was no longer its employee, testified that she had be-longed to no union during the time she worked for Respondent.About a weekbefore the July 7 election, Knapowski testified credibly, Foreman Franks askedher if she had signed an IBEW card and when Knapowski said that she had not,advised her to think it over.Two or three days later, Brokaski asked her tosign such a card, told her that Respondent was trying to rid itself of the UEand "get the IBEW in," and that her job would be more secure if she signed.Knapowski refused.When she did so, Brokaski made a notation of her time-clock number.'5About 3 days before the election,"' Knapowski was called to theoffice of Foreman William Kash whereKash askedher why she had not signed a11Knapowski testified that Ackerman was present during this conversation.31On direct Knapowski placed this incident as 2 days after the election but on crosssaid that it occurred 3 days before.Obviously the earlier date is the correct one. 622DECISIONS OF NATIONAL LABOR -RELATIONS BOARDcard.Knapowski explained that she had neversigned a cardfor anyunion anddid not understand why she should do so now. Kash explained during thefollowing 30 minutes that if she voted for no union it would be the same as vot-ing for the UE and that working conditions would be greatly improved if theIBEW was chosen in the election.Knapowskiremainedobdurate while in Kash'soffice but an hour later signed both a card and a petition.While on the stand, shewas not asked who successfully requested that she do so but this happened onthe same day that Ackerman was asked by Franks to get Knapowski's signatureon anIBEW card.I credit the testimony of Ackerman and Knapowski and disbelieve the denialsof Kash, Franks, and Brokaski.Edward Glab was a department steward for the L'E at the time the contractwas terminated.On June 13 or 14,17 according to Glab's uncontradicted andcredited testimony, Supervisor James Campbell asked him to sign one of theIBEW petitions, saying that the IBEW was a better union than the UE andwould achieve more for the employees.Glab refused to sign.That afternoonCampbell repeated his request, pointing out if Glab wouldsign,others in thedepartment would be more likely to do so.About a week before the election,18 Glab distributed UE leaflets at one of theplant entrances before work.After Glab punched in, his foreman, Nick Schue,said that Glab was in sufficient jeopardy as it was and he should not shoutso loud while passing out leaflets.Schue admitted that he spoke to Glab about the stridency of the latter's voicewhen distributing leaflets but denied that he advised him to be less conspicuousin his support for the UE.Glab's testimony is credited.James Peka, a one-time UE steward and still a member, testified that onJune 10, Foreman Otto Redwanz called Peka to the foreman's office, accusedPeka of circulating raffle books sponsored by the UE in the plant,and remindedPeka that since June 2 union activity had been forbidden. Peka expostulatedthat he was distributing the books only during nonwork periods.According toPeka, Redwanz answered that he was not permitted to do so.Later in the day Peka was called to Dunning's office and accused by Dunningof selling raffle books.Peka admitted that he had done so.Dunning then said,"Well, do you know that a notice is on the bulletin board stating no union activi-ties in the shop?"Peka said that he had read the notice but that it did not for-bid such activity during nonwork periods.Dunning replied that union activitywas not permitted at any time on Respondent's property.Peka suggested thatthe notice should be changed so as to read that way.Dunning said, "You havehad your warning now.You go back to work. One more time and you are done."In late June, according to Peka, Foreman Redwanz asked him to sign anIBEW petition.Peka refused to do so.Redwanz testified that he believed that he told Peka that selling raffle books-was in violation of the contract and forebade him to continue.He denied thathe asked Peka to sign a petition.Dunning was not questioned about the rafflebooks incident.I credit Peka's testimony.Respondent's right to prevent the selling of raffle books on its property isnot here in question.Redwanz and Dunning went far beyond that. . Dunningespecially told Peka that he could not engage in union activity on Respondent'sproperty.Such a rule is improper absent a showing that it is reasonablynecessary to the efficient conduct of an employer's business, a showing not made-here.I find that neither Redwanz nor Dunning forbade Peka to sell raffle17Glab was mistaken about the date. The petition he was asked to sign was not-circulated before June 2318 Schue saidthis happened in April 1949. STEWART-WARNER CORPORATION623books because of any plant rule ; they did so because it was a form of activityhelpful to the UE, and ipsofacto,not favorable to the IBEW.Ethel Conoboy, a UE member and steward,testified that her foreman, ArtLumb, told her on June 2 to stay at her bench;that she had much seniorityand should do nothing to hurt herself.Sometime during the third week inJune, according to Conoboy,her supervisor,Joseph Resnowski,asked if shewas "converted" yet. Conoboymade a noncommitalreply.Resnowski thensaid,"Let me give you a friendly tip. Time is running out for you anyway,"and went on to say that Foreman Lumb had remarked that Conoboy"shouldget on the bandwagon or else."Still according to Conoboy,on about June 16, Lumb asked her if she wouldbecome interested in the IBEW, offered to get her some IBEW literature, andsuggested that she attend an IBEW meeting. Lumb went on to suggest thatConoboy might become an IBEW steward in the department.Sometime duringthe same week, Conoboy testified, Lumb asked her how she thought the electionwould result, Lumb venturing the opinion that most of the employees in hisdepartment would vote for the IBEW.About 2 weeks before the election, Lumbasked her how she intended to vote. Conoboy refused to say.Foreman Lumb testified that he never asked Conoboy for her opinion con-cerning the outcome of the election,never asked how she intended to vote, andnever offered to get her any IBEW literature or suggested that she attend an1BEW meeting.Instead, according to Lumb, Conoboy asked him for informa-tion about the IBEW and Lumb suggested she go to someone familiar with thatorganization,Supervisor Resnowski testified that be may have asked Conoboy if she was"converted" but denied saying that time was running out for her or that sheshould get on the bandwagon.I suppose that Conoboy's testimony could have been contrived,that shecould have falsified and drawn upon her imagination to put words into themouths of Lumb and Resnowski.On the other hand, Lumb and Resnowskimay have been implementing Respondent's policy of assisting the IBEW byadding a few frills of their own. The latter explanation is by far the morelikely one and is established,inmy opinion,by a fair appraisal of the testi-mony viewed against Respondent'spro-IBEW campaign.I credit Conoboy'stestimony.I do not believe the denials of Lumb and Resnowski.Bernice Loduigowski,an employee of Respondent since 1941 and a UE mem-ber since 1944,testified that she was called to the office of her foreman, Mat-thew Kriesel, shortly before the election.Another employee, Dena Upshaw,was there as was her supervisor,Casmir Banaszek,Foreman Kriesel,and As-sistant Foreman Henry Scherer.Kriesel showed her a news item listing com-panies whose employees were represented by the IBEW and said that she andUpshaw were the only ones in the shop who had not signed the IBE'W petition.After some discussion,Upshaw signed the petition and left.Kriesel,speakingin a low, confidential tone, told Loduigowski that the UE was dominated byCommunists and that she could sign the petition "or go downstairs or else."Downstairs was the personnel office where employees were sent for disciplinaryaction.Loduigowski signed.Kriesel testified that he uttered no threat to Loduigowski, expressed or implied,and that he did not whisper or speak in a low tone of voice to her. Accordingto Kriesel, he told Loduigowski and Upshaw why Respondent wished that theywould sign the IBEW petition and explained to them that by doing so theywere not applying for membership in that union. After Upshaw had signedand left, Kriesel explained, he told Loduigowski that UE was influenced by Com-munists but made no reference to going downstairs. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDHenry Scherer testified that Loduigowski and Upshaw were called to Kriesel'soffice because they had not signed the petition and that Kriesel asked them why-they had not done so.Kriesel told the two employees, Scherer admitted, thathe wanted them to vote for the IBEW as a "no" vote would favor the UE.Scherer denied that Kriesel spoke to Loduigowski in a confidential tone.Loduigowski's version of this interview is convincing and is credited.Krieseladmitted that employees were first solicited in connection with the petitionby their supervisors and that those who refused to sign were referred to him.I find that after persuading Upshaw to sign, Kriesel found Loduigowski unre-sponsive to noncoervice arguments and then suggested that the price of her re-fusal was a visit to the personnel office. This argument was convincing. Itwas also a threat directed to Loduigowski's tenure of employment.Respondent's foremen were instructed to tell those who were on June 1 officersor stewards for the UE that the contract was terminated and that special rightsgranted them in that agreement were immediately withdrawn. That therewould be some variation in the language used by the numerous foremen in carry-ing out this instruction was inevitable.On June 2, Foreman Bowski said toemployee Samuel White, ". . . no more union in here, and I want you to knowyou can't use the telephone.Stay in your own department . . . Go ahead anddo your own job and don't let me catch you talking to anybody.119Foreman Schue told Edward Glab, "From now on you stay by your bench.There will be no more telephone calls for you.You are not to leave the depart-ment under any circumstances."Foreman Lumb told Ethel Conoboy to stay at her bench and to do nothing tojeopardize her job.John Kelliher, president of the UE Local, was told to remain at his job andwas not permitted to use the telephone.While UE adherents were thus immobilized, Respondent was busily seeing tothe circulation of IBEW petitions first among UE stewards and officers andlater among the rest of the employees.While UE supporters were told to remainat their benches, Cavanaugh was diligently engaged in a number of departmentsin securing employee-signatures to IBEW designation cards.While "all unionactivities and other activities not connected with work at Stewart-Warner[were] forbidden during working hours" by Respondent's order posted on theplant bulletin boards, Dunning was, during those working hours, persuadingUE stewards and officials to sign the first IBEW petition and a week later, alsoduring working hours, other employees were importuned, urged, and sometimesthreatened in an attempt to get them to sign the second.Respondent's official publication, "The Stewart-Warnerite" which was mailedto all employees, in the issues of June 10, June 24, and July 1 disparaged the UEand extolled the IBEW.On June 21 Respondent wrote all its employees urging them to vote for theIBEW and on July 1 wrote to all laid-off employees to the same effect.A few days before the election a notice was posted on some, at least, of thebulletin boards in the plant 20 reading :0YESThis is what you will accomplish.This is your chance to throw off theyolk of Communism. After today we will be rid of the lieing, deceivingelement of the UE-CIO when you vote YES in today's election.19White's undenied and credited testimony.20 Respondent's guards held the keys to the bulletin boards and posted only materialapproved by Miller. STEWART-WARNER CORPORATION625'Think back the incessant haggling and agitating that has taken placewhenever the UE-CIO officials sat at closed meetings in Communistic domi-nated conferences.Your dues will no longer be used for spreading Com-munistic propaganda and good times for certain Local 1154 officials.YOU WILL HAVEan American union in the IBEW which is working for the welfare of everydecent American worker- and which is interested in you and your familyreceiving steady work, a good insurance plan, ideal working conditions, topwages, and a fine vacation program. All this is possible only when youvote YES.YOU OWE IT TO YOURSELFAND YOUR FAMILYIT MUST BEYES[Spellingas in original]At the election on July 7 a majority of the votes were cast for the IBEW.On November 25, 1949, the Board withheld certification of the IBEW pendinginvestigation of charges filed in this proceeding-and on April 7, 1950, denieda motion of the IBEW that it reconsider.About July 13 or 14, James Peka brought a supply of petitions to the plantfor the purpose of securing employee-signatures.The petitions were addressedto the Regional Office of the Board and set forth reasons which allegedly invali-dated the election.Before he had solicited anyone to sign, according to Peka'suncontradicted and credited testimony, he was called to the office of ForemanRedwanz where Redwanz told him that he knew that Peka was circulating apetition.When Peka denied doing so, Redwanz said, "I have given you plentyof . . . chances here . . . you go back out there and keep your nose clean."Adrian Goret, a UE member, who was laid off or discharged on December19 and upon whose behalf a charge has been filed with the Board in that con-nection, testified that he solicited some employees to sign the UB petitionabout July 13 and then was called to the office of his foreman, John Tymm.Tymm told him, according to Goret, that lie could not circulate such a petitionon Respondent's property and threatened discharge if he did so.Tymm flatlydenied having such a conversation with Goret.Edward Glab testified that his foreman, Schue, told him in connection withthe UE petition that no such activity was permitted on Respondent's premises.Glab complained that no such restriction seemed to apply to IBEW supportersbut Schue answered that he was following orders.Schue denied that he said anything to Glab about a UE petition and deniedthat Glab was restricted in his union activity during nonwork hours.I have no doubt that Goret and Glab testified truthfully 21 and that Tymmand Schue did not.- I so find.Dunning had expressed the pattern of Respond-ent's conduct toward those who supported the UE in June when he told Pekathat he could not engage in union activities on Respondent's premises.Re-spondent was engaged in an "all out" campaign to replace the UE with then Ihave discussed this resolutionfurther in subsectionD, infra.953841-52-vol. 94-41t 626DECISIONS, OF NATIONAL LABOR RELATIONS BOARDIBEW. Restriction of any activity tending to help the UE followed as ofcourse.Employee Harry McDowell, a UE member and former steward andsergeant-at-arms in that organization, testified that in early August, Foreman Loechlasked, "Are you talking union business again? ... if you know whatis goodfor you, you would not talk union business . . . because there is no such thingas UE in here any more."Loechl denied that he said anything of that nature to McDowell.The latter'stestimony is believed.Glab testified further that during the fall of 1949, Foreman Schue warned himthat he would "last longer" if he would be less active in behalf of the UIIand that Glab was under constant surveillance. On one occasion, Schue ac-cused Glab of posting some UE stickers in the plant and warned Glab that hewas jeoparidizing his job by doing so.Schue testified that he often conversed with Glab about union matters butdenied that he warned him that he would be better off or more secure in hisemployment if he were less active on behalf of UEGlab is believed.In September Respondent posted a notice on its bulletin boards announcingan IBEW meeting.Following receipt of the Board's decision of November 25, 1949, in the rep-resentation case withholding certification from the IBEW, that organizationurged Miller to extend recognition to it.Miller replied that he would not doso unless the IBEW presented satisfactory additional evidence that it was stillthe choice of a majority of Respondent's employees.On December 2, Charles Cavanaugh secured a number` of petitions from theIBEW, headed :We, the undersigned, employees of Stewart-Warner Corporation, herebydesignate Local 1031, I B. E. W.-AFL, as our bargaining agent in allmatters pertaining to wages, hours and working conditions and respectfullyrequest the Stewart-Warner Corporation to recognize Local 1031 as suchbargaining agent and to immediately commence negotiations on such 'mat-ters. . . . December 2nd, 1949.From December 2, 1949, until January 13, 1950, Cavanaugh solicited signaturesto the petition.On December 16 or 17 he addressed more than 100 employeesat a lunch hour meeting on the second floor of theplant infurtherance of thispurpose.On December 22 he addressed another gathering of 50 or 60 employeesgathered in the same place for the same purpose. On December 23, employeeJoe laser was the speaker before another group in the plant.On December 23, according to Cavanaugh, Foreman Penge asked him how"things were moving."Cavanaugh replied, "slow," that two employees, RuthHunt and Ursella Maysead, were advising others not to sign. Penge said thathe would speak to one of them but would not approach the other.Penge testified that he did inquire of Cavanaugh about the progress of thecampaign but denied that Cavanaugh mentioned the names of any uncooperativeindividuals.I credit the testimony of Cavanaugh.About a week before Christmas, Cavanaugh protested to Miller that VivianMiller, an active solicitor for signatures 'to the petition, had been laid off onWednesday and told not to return until Monday. Cavanaugh represented thatVivianMiller had not worked a full week for a long time. According to.Cavanaugh, Miller replied that he would "take care of it."Miller testified that there was such a conversation and that he instructedSuperintendent Leth to investigate and to correct any injustice.Leth did nottestify.Vivian Miller was back at work the next day after a layoff of 1 day. STEWART-WARNER CORPORATION.627',If Vi.h ian Miller's original layoff was for 2 days, her return after only 1 day,had passed would give some support to an inference that her recall was hastenedby the intercession of Cavanaugh because of her participation in the campaignfor signatures to the petition.However, there is no real evidence as to the length'--!'of the layoff given to her. Cavanaugh testified that he received a number oftelephone calls in which lie was advised that the layoff was for 2 days.None;ofthe calls was from any agent of Respondent. I conclude that evidence support-ing the assertion that Vivian Miller was first laid off for 2 days is hearsay andthus will make no finding in that connection.Again, however, Miller's statementto Cavanaugh that he would, "take care of it," I find, meant more than a merepromise to investigate and was further evidence to Cavanaugh that Respondentwas assisting the IBEW.During the period from December 2 to January 13, according to Cavanauglitscredited testimony, he received 15 or 20 telephone calls at the plant from thebusiness agent of the IBEW. On each occasion Cavanaugh took the call iiForeman Cornell's office. On one occasion, Cavanaugh was on the telephone for35 minutes; when the conversation ended, Cornell protested that such use on'union business was not permitted. Cavanaugh replied that Cornell should con-sult Miller and that the latter would approve.Cornell testified that he did mention the matter to Miller and that Millersaid it was all right as long as the call was incoming.On January 13, Cavanaugh ceased supporting the IBEW and then, or shortly,thereafter, became a supporter of the UE In late January, he and JamesPeka were called to Dunning's office.Miller was present and told them, ac-cording to Cavanaugh and Peka, that there was to be a strike or a slow-down inthe department where they worked and if there was, both of them would bedischargedMiller testified that he warned the two on that occasion that they would bedischarged if theyled aslow-down or a sit-down strike and that it had beenreported to him that Cavanaugh was the leader in such a plan of action.Miller's.version was supported by the testimony of Foreman Cornell and PersonnelDirector Muldoon. It is believed.On February 7, Cavanaugh was given a "warning slip" in connection withproducing defective material on his machineCavanaugh protested that hisforeman had told him to run the material as he did. Cavanaugh's work hadnever previously been criticized.Peka testified in January he protested to Supervisor Motzko that Cavanaughwas soliciting signatures for the IBEW.According to Peka, Motzko repliedthat Peka should "watch himself" or he would be sent to the personnel office.Motzko testified that he recalled no such conversation with Peka and deniedthat he threatened to send Peka to the personnel office. Peka's testimony iscredited.A few days later, according to Peka, he made a similar complaint to ForemanRedwanz concerning solicitation by an IBEW supporter named Fisher.Redwanz denied that Peka spoke to him about Fisher's activity. Peka's testi-mony is credited.On February 7, Peka asked Miller how it was that IBEW supporters werepermitted to be so active while those favoring other unions were not.Millerreplied that IBEW protagonists were not allowed special privileges ; that theprohibition against union activity (specifically group meetings during nonworkperiods) was in effect during the period preceding the election only.In late January the IBEW claimed that it had been redesignated by a majorityof Respondent's employees.By agreement, a Chicago police captain compared, 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDsignatures on the last petition with pay-roll signatures furnished by Respondentand found that a majority of the employees had signed. About January 31,Respondent recognized the IBEW.Negotiations followed.On March 16 Respondent and the IBEW entered intoa contract concerning wages, hours, working conditions, and other conditions ofemployment to be effective until June 1, 1952.Contentions and ConclusionsRespondent asserts that for a considerable period of time it became increas-ingly aware that the UE had Communist leadership. Such'charges were openlymade in the plant by members of UE and local newspapers occasionally carrieditems to that effectIn addition, reports were made to Respondent by individualemployees that President John Kelliher and Steward Florence Hall were membersof the Communist Party 22 and that an elected officer had been refused office be-cause sherefused to join the Party.Negotiations on wages which began inApril 1949 did not appear to be leading to any agreement, so for all these reasons,Respondent terminated the contract and withdrew recognition from the UE. Itis unnecessary to determine here whether the contract was lawfully terminatedor whether at the time recognition was withdrawn UE was in fact the repre-sentative of a majority of Respondent's employees.UE not having compliedwith Section 9 (f), (g), and (h) of the Act, could not invoke its sanctions. 1Having severed its relation with UE, Respondent was under no legally en-forceable obligation to bargain with any labor organization and, of course, shouldhave permitted its employees to select another representative, or none, as theychose.But Respondent was fearful that UE might have sufficient followingamong the employees to enable it to call an effective strike. and Respondent'sconduct indicates its decision that the best weapon at .)land to, forestall sucha development was another labor organization.The IBEW requested recognitionon June 1, the day that Respondent acted to terminate the UE contract, but itsclaim of majority was indeed a naked one. There is no evidence in this recordthat it had even a single adherent among Respondent's employees before June16 but again, there is no evidence that the IBEW then appeared on the scene byany prearrangement with Respondent.On June 16, during working hours, Dunning began calling former stewardsand officials of UE to his office to get their signatures upon the first IBEWpetition.Of course this supported the IBEW both literally and within the mean-ing of the Act. It is no defense to Respondent, even if true (and it was not), thatthe signatures were obtained merely by requesting them ; that no promises ofreward or threats of retaliation were uttered in connection with the solicitation.The act of solicitation is the gravamen of the violation, not the words by whichthe act was accomplished. Section 8 (c) is not exculpatory of Respondent'sconduct.The circulation of the second petition among Respondent's employees by itsforeman and supervisors was similarly an act of support to the IBEW. Arequest from an employer that employees favor a particular labor organizationconstitutes powerful support. It can successfully be contended, no doubt, thatstatements of preference made by an employer accompanied by appeals toreason do not violate any section of the Act, for it is well established that anemployer need not remain mute when employees are faced with a decision as toa bargainingrepresentative .24It has never been the law, however, that an33 Sometimes hereinafter referred to as the Party.23 Andrews Company, 87NLRB 37924N. L. R. B. v. Enid Cooperative CreameryAss'n,169 F. 2d 986(C.A. 10). STEWART-WARNER CORPORATION629employer may constitute itself as an agent of a labor organization in order ti)bring employees into the fold.And this i§ so even if the employer bglieves thatit is activated by the purest of motives and that it is, in fact, being the goodshepherd 25Respondent's appeals to its employees in "The Stewart-Warnerite," in letters,and in bulletin board notices, lacking as they did elements of coercion, did notin themselves constitute unfair labor practices.The vice in Respondent's con-duct in the aspect of the case concerned with the allegations of. support andassistance to the IBEW is that it lent its facilities to one labor organizationwhile denying them to all others.Dunning unlawfully forbade Peka to engagein UE activities on Respondent's property-so did Redwanz 25 All employeeswere prohibited by appropriate notice from engaging in any union activitiesduring working hours but these restrictions were not applied to Cavanaugh.While effectively gagging supporters of UE, Respondent's supervisors werebeating the drum for IBEW. In such an atmosphere the election was held.Of course, its result establishes nothing more than that the employees bowedtoRespondent's demands.The solicitation of signatures to the petitions both orally, by Dunning andmany others- among Respondent's supervisory personnel, and in writing in"The Stewart-Warnerite," was in violation of Section 8 (a) (1) of the Act.asinterrogation of employees as to their union preferences has always been heldto be an invasion of their statutory rights.Aside from this, the persistence ofRespondent's foremen in doggedly pursuing those who would not at first agreeto prefer the IBEW until resistance collapsed is evidence of a determinationthat the IBEWwouldbe selected and lends force to the finding that Loduigowskiwas threatened with disciplinary action by Kriesel unless she would sign apetition.Support of the IBEW did not end with the election. Immediately thereafter,Glab, Goret, and Peka were prevented from gaining signers to a petition to setaside the election-even during nonwork periods.McDowell and Glab werewarned that they must not proselytize for their union-even during nonworkhours.Glab known to be hostile to the IBEW, was told that he was underconstant surveillance and that his job tenure was precarious.But IBEW waspermitted to post a notice of meeting on Respondent's bulletin boards.In December and January, the campaign for signatures for the IBEW wason.None of Respondent's supervisors participated this time but Cavanaugh andothers found. their task simplified by Respondent's benevolent attitude.Nosuggestion was made that Cavanaugh not solicit on Respondent's premises oreven that he confine his solicitation to nonwork periods.Group meetings for-bidden by the notice of June 2 were, without notice, unobjectionable again.Respondent's final acts of support were the extension of recognition to the IBEWand the signing of a contractAs Respondent knew, the status of the IBEWwas undetermined 27The Board had withheld certification pending investigationof unfair labor practice charges which included an allegation that Respondenthad supported the IBEW in violation of the Act.I find that by securing and by facilitating the securing of signatures to thepetitions favoring the IBEW, by timing the return of Urlicks to work in orderto assist the IBEW, by restricting the activities of UE supporters while encourag-ing activity in behalf of the IBEW, by extending recognition to the IBEW andw E. A Laboratories, Inc,80 NLRB 625 ;Sioux City Brewing Company,82- NLRB 1061.2'Sam'l Bingham's Son Mfg.Co., 80 NLRB 1612, 161327 "The conclusive act of decision, . . . is the certification.Until it is taken, whatprecedes is preliminary and tentative."Inland Empire District Council v. Millis,325U. S 697, 707. 630DECISIONS OF` NATIONAL LABOR RELATIONS BOARD-by entering into a collective bargaining agreement with that organization,Respondent supported the IBEW in violation of Section 8 (a) (2) of the Act.By such conduct, by interrogating employees as to their preferences concerninga union, by threatening the employment security of those who did not favor theIBB+ W,and by forbidding employees to engage in activity on behalf of UEduring nonwork periods on Respondent's premises,Respondent interfered with,-restrained,and coerced its employees in the exercise of rights guaranteed inSection 7 of the Act and thereby violated Section 8(a) (1) of the Act.C. DiscriminationFlorence Hallwas employed by Respondent in 1944 and worked as a drillpress operator until her discharge,March 21, 1949.She was a member of theL'E during her employment and remained one at the time of the hearing. Shewas on UE's executive board,a member of the negotiating committee,for a timechairman of its welfare committee,and at the time of her discharge,a depart-mental steward.She had been elected as a delegate to two or three nationalconventions and in 1948 attended a convention in that capacity.In March 1946,employees in her department sat at their machines for about30 minutes after the end of a rest period refusing to work unless William Conner,.who had been elected president of the UE over the opposition of a faction sup-ported by Hall,was ejected from the plant.After the intercession of Miller, theemployees returned to work and Conner remained in the plant.Hall was one ofthe UE stewards in the department where this occurred and admittedly toldher foreman that employees would not work until Conner left.No disciplinewas_ imposed on her but during the contract negotiations in June 1948,Millerremarked that she had a "black mark"against her.On March 17,1949,Hall gave a UE dues deduction authorization card toemployee Rosetta Emery and requested that she sign it. Emery made no reply.Later in the day Hall asked Emery for the card. Emery replied that shewould not sign it and went on. Again that afternoon Hall asked Emery tosign and Emery again refused. In the morning of March 18,Hall asked Emeryif she was going to be the last one in the department to sign a card;that all otherJE members had done so.Emery answered that she did not intend to sign andthat she could not be forced to do so.Hall asserted that Emery would still beliable for dues even if she did not sign the authorization.Emery replied thatno one could get money from her if she did not want to pay it. Hall then toldEmery that UE was seeking the dismissal of 20 employees from Respondent'semploy because they were in bad standing.About 3 p. in.Hall was called to Miller's office where Miller asked her ifshe had threatened or coerced anyone in connection with signing a dues deduc-tion card and, when Hall answered that she had not, told her that Emery hadreported that Hall had threatened to have Emery discharged if Emery did notsign such a card.Hall explained that she had told Emery of UE's effort to have20 employees discharged because they had lost good standing in the UE.Millerthen asked if Hall was a member of the Communist Party and Hall refused toanswer.Miller also made some reference to the work stoppage in March 1946and asked her if she was the leader on that occasion. Hall said that she wasnot but that she had participated along with'the others in the department.Miller then said that it appeared that Hall had violated the contract bythreatening Emery, that he would investigate,and that Hall should return onMarch 21 for his decision.Hall did so and brought representatives of the UE with her.Miller said STEWART-WARNER CORPORATION631that Hall violated a contract provision ze by ' threatening Emery, that Hall'srecord had been reviewed and that, although a'good machine worker, she spenttoo much time away from her machine with the result thither production wasbelow standard.Miller went on to say that Hall had violated a contract provision3 years before by the part she then played in a work stoppage and that he was'informed that Hall was a member of the Communist Party. Miller explained thatthe had long known of Hall's party membership, that'she was not being discharged`for that reason but that it was a factor taken into consideration in arriving atthe decision ,to discharge her.Respondent's'coiinsel stated at the hearing that Hall's allegedly coercive re-marks to Emery provided the proximate cause of the discharge.Miller's testimonyconcerningwhat was said on the two occasions differs butslightly from Hall's.According to Miller, be reminded Hall that he had pre-viously warned her that another violation of contract provisions would result inher discharge.Hall was clearly an active and- militant member of the UE and'was so re-garded, by Respondent. In March 1948, Miller told Ernest De Maio, general vicepresident of UR, that relations between Respondent and UE would be happier ifJohn Kelliher and Hall were given employment that would remove them fromthe plant.De Maio rejected thesuggestion.Of course Hall's discharge mustbe considered in the light of Respondent's expressed desire thatshe not remainits employee.But otherconsiderationsalso are important.Hall hadbeen oneof theleadersin the workstoppagein March 1946 in an attempt to secure thedischarge of William Connerbecausehe was distasteful to the faction in theUE which Hall favored. This stoppage was a violation of a contract provisionthen in effect.Hall had been reminded that any further violation of a contractprovision would resultin her discharge.On March 18, 1949, Hall did threatenEmery's job securityin attemptingto get Emery to sign a dues deduction cardwhich, if signed, would not have been effective until after May 8, 1949, when,the contract specifically provided, the maintenance-of-membership provisionwould expire.There wasno clausepermitting the reopening of the contract toextend the duration of that provision even if an election under the Act so toauthorize was possible.Respondent appears to have weighed the factorsbearingupon her discharge fairly.She had been warned; she had disregarded thewarning. I will recommend that the allegation of discrimination with respectto her be dismissed.29John Kelliherworked 18 years for Respondent as an inspector, group leader,supervisor, and- assembler and was working in the last classification when hewas discharged on June 2, 1949.With the exception of 1946, Kelliher was presi-dent of UE from 1943 on.On June 2 Kelliher arrived at the plant at the usual starting time. When heentered his department his foreman, Stanley Marek, showed him the bulletinsannouncing the termination of the contract and the revocation of privilegesformerly allowed UE officials and stewards under that agreement.Kellihertold Marek that he must telephone Miller but Marek replied that his instructionswere not to permit Kelliher to use the telephone or to leave the deparment.There was further discussion in which Kelliher stressed his shock and surpriseand tried to convince Marek how important it was thathe, asUE's president,should be allowed to speak to management.Marek's answer was that he wasfollowing instructions.18Which reads : "The Union agrees on behalf of its officers and members that employeesof the Company shall not be intimidated or coerced into joining the Union or continuing'theirmembership therein."11AugustaChemicalCompany,83 NLRB 53. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDKelliher then asked that he be,,allowed to leave the plant and when suchpermission was refused, told Marek that he was in such a mental state`that liecould not work safely.To this point the testimony of Kelliher and Marek is in agreement.Marektestified that when Kelliher said it was unsafe for him to work, Marek 'offeredto assign him to less hazardous work which Kelliher refused.At any rateKelliher left the plant.When he returned the next day, he was not permittedtowork but was instructed to come back on June 7 when Respondent woulddecide what it would do.On June 7 Kelliher reported to the plant and was interviewed by Dunning,Muldoon, and Miller.Miller reminded Kelliher that in February 1946 the latterhad left the plant to picket the premises of another employer, that in March 1948he had accompanied a large group of employees to Miller's office in a sort ofmass demonstration for which he had been given a disciplinary layoff, assertedthat Kelliher was an undesirable employee and, because Kelliher had disobeyedthe instruction of his foreman on June 2, that he was discharged.Kelliher admitted that he had been warned on a number of occasions byMiller that further violations of the contract would result in his discharge.,Kelliher also admitted that when he was told of his discharge, he accused Millerof trying to "bust" the UE and characterized Miller's actions as those of afascist.Miller testified that in addition Kelliher called him a dirty rat, a scab,and a fink.Evidence that Kelliher disobeyed a direct instruction of his foreman inleaving the plant is undisputed and that Marek warned him that leaving theplant would subject him to discipline is believed.Thus Kelliher with knowledgeof the possible result of his conduct elected to leave. It was not contended atthe hearing that Respondent had no right so to restrict Kelliher or that Kelliherhad any greater right than any employee to disregard the instructions of aforeman.These are merely surface considerations however, and are not dis-positive of the issue of discrimination.Miller, as a reasonable person, musthave known that Kelliher would have been astonished at the news of thetermination and inevitably would seek audience with Miller. Indeed, Milleranticipated the latter and on the evening of June 1 told Foreman Marek thathe would speak to no UE representative during working hours the next day.Miller was and is sufficiently astute to anticipate Kelliher's reaction to beingkept in his department unable to communicate with Miller or with officials ofthe UE. I believe that Kelliher acted as Miller supposed that he would ; thathis leaving the plant in violation of Marek's instruction was predictable.With-out questioning Respondent's right, in general, to refuse permission to an em-ployee to leave work once he has reported, it is extremely difficult to believe thatKelliher was refused such permission for any reason other than that he was presi-dent of the UE.Marek's testimony concerning Respondent's need for Kelliher'sservices that day is weak and unconvincing.No doubt there was work forhim to do. No doubt, also, that he could have been spared. The undisputedevidence is utterly convincing that, absent a discriminatory motivation, no em-ployer under the circumstances existing on June 2 would have refused Kelliherpermission to leave the plant. I find that Respondent's refusal was motivatednot by its need for Kelliher's services or to conform to established policy, butsolely because Kelliher was president of the UE, an organization which Re-spondent no longer recognized.UE was not then in compliance with the filingprovisions of the Act and Respondent was under no enforceable obligation torecognize-or bargain with it.The circumstance did not, however, diminish inany respect the right of employees to adhere to that organization and to enjoy STEWART-WARNER -CORPORATION633the full protection of the Act in so doing.Failure of the UE to comply withthe statutory requirements so that it might avail itself of the procedures of theBoard did not license Respondent to discriminate' within the meaning of theAct against UE members.I find that Respondent refused Kelliher permission to leave the plant onJune 21 because he was president of the UE and that on June 7 it used as apretext his disobeyal of Marek's order to rid itself of the prime figure in thatorganization.In so doing Respondent discouraged membership in a labor organ-Kelliher in violation of Section 8 (a) (3) of the Act.D. The Communist "issue" 80Throughout the hearing Respondent sought persistently to show that UE wasan organization dominated by the Communist Party and that Hall and Kelliherand witnesses Joseph Zaucha, Glab, and Goret were Communists.My rulingspermitted Respondent to show the basis for the belief which it assertedly heldon March 21, 1949, that Hall was a Communist as it was stated that such beliefwas one of the reasons for her discharge.. l; also permitted Respondent to showthe basis for its belief that UE on June 1, 1949, and before, was dominated bytile.Communist Party as the belief was asserted to be one of the reasons forthe termination of the contract, an act from which, the General Counsel con-tended, an inference unfavorable to Respondent might be drawn.I sustained objections to questions asked of Hall,, Kelliher, Zaucha, Glab, andGoret, however, by which their membership in or sympathy with the CommunistParty was sought to, be shown.To these rulings, Respondent's counsel exceptedvigorously.In the ease of Hall, Respondent's assertion that her membership in the Partyent's belief in issue.If Respondent's belief. was honestly held, her nonmember-ship could not be proved to show lack of good faith. Conversely if Respondentdid not have information at hand which reasonably could be said to support abona fide belief, Hall's actual membership could not supply the deficiency.Addi-tionally, in the case of both Hall and Kelliher, Respondent claimed the rightto discover their allegiance to the Party in connection with possible reinstate-went. In December 1949, Miller testified, Respondent adopted a policy of nothiring or retaining in its employ any individual who since December 1941 wasa member of the Party unless Respondent was satisfied that the employee orapplicant no longer held such allegiance.Hence, Respondent argued it wasentitled to examine Hall and Kelliher to establish, as it claimed it could, thatthey were members of the Party and thus ineligible for employment. On thegrounds that the question of reinstatement might never arise and that in anyevent it could not finally be decided at the hearing,' I sustained objectionsto such questions.Respondent sought to question Zaucha, Glab, and Goret concerning Partymembership as affecting their credibility as witnesses.The questions to Halland Kelliher had, too, this additional purpose.80Because I limited the taking of evidence in this connection to the extent shown inthis subsection, Respondent argues in its brief that it was denied a fair hearing.ffi My findings dispose of the Hall caseKelliher must be considered as one whoseemployment never was lawfully terminated and his continued employee status will bedetermined by whatever nondiscriminatory policies Respondent applies to all of itsemployees.o 634DECISIONS OP NATIONAL LABOR RELATIONS BOARDRespondent finds support for its position in a recent decision in,the TenthCircuit Court of Appeals in theFulton Bagcase'There a witness Was askedif he was a Communist as bearing upon his credibility. The Trial Examinersustained the objection to the question and the Board adopted his ruling.Thecourt said :for the purpose of affecting his credibility, a witness may be askedon cross-examination whether he is a member of the Communist Party.Eteenpain Co-Operative Society v. Lillback,18 F. 2d 912.The Board should have permitted the company to ask Trujillo whetherhe was a Communist solely for the purpose of affecting his credibility.If he admitted membership in the party, the inquiry could not properlygo further. If he answered in the negative, then resort could be had toother evidence to establish the fact. . . . Even though it was error todeny the company the right to ask the witness on cross-examinationwhether he was a Communist, the error was a technical one ; and it wouldbe doctrinaire to say that it affected ,M6 final action of the Board in; sucha substantial and decisive manner that the order should not be enforced.One of the three justices dissented from the majority and stated that the caseshould be remanded for further proceedings in which the witness might be cross-examined as to such membership.The court has said it plainly enough ; the Trial Examiner should have per-mitted the answer to be taken. But the further inquiry, "why?", is not satis-fied.TheEteenpaincase, which clearly is cited as authority and precedent,isnot apposite.There the question ordered to be answered concerned mem-bership in a faction of the Socialist Party.As one of the parties to the actionwas a socialist organization, the question was a proper one as it might establisha bias or interest on the part of the witness.How it is in point in theFultonBagcase is unclear. In the latter case, the court does not explicate its assump-tion that membership in the Communist Party is a criterion of credibility. Ithas often been said, I am aware, that a member of the Party will give perjuredtestimony if the interests of the Party are thus to be advanced.Assuming thatthis is so, it follows that the testimony of a Communist must be examined withgreat care and some skepticism if it appears that the interests of the Party areat stake.But is mere membership in the Party, standing alone, a consideration to beweighed in resolving a conflict in testimony? I think not. Surely, there mustalso be evidence as to Party policy in the fact situation presented and soundreason to believe that the Party is concerned in the outcome of the litigation.It would also be appropriate, if not essential, to show to what extent the witnessaccepts the ideological concepts of the Party and is amenable to its discipline.Such matters are indeed susceptible of proof but, once on such a byroad, theissues become multifarious and confused ; the primary inquiry here, concerningthe commission of unfair labor practices by Respondent, would necessarily besuspended while the parties explored the Communist sympathies of the wit-nesses, attempted to establish that UE was an instrument of the Party, and triedto show that the testimony of the accused witnesses tended to advance the pur-poses of the UE, an organization not a party to the proceeding. It is withinthe sound discretion of the trier of fact to limit testimony on such collateralissues.Despite my ruling on this tangential issue,,I have found it impossible to ap-,praise the testimony of Hall, Kelliher, Zaucha, Glab, and Goret without some31N.L. R. B. v. Fulton Bag & Cotton Mills,180 F. 2d 68. Rehearing denied March15, 1950.The question appears to be open in the Seventh Circuit where this casearises. STEWART-WARNER CORPORATION635speculation.' I have tried, and I,believe successfuily,rto assume that.;eachpia amember of the Party and that the testimony of each tended to advance,the]Party's interest to discover if under such circumstances, I would extend to theirtestimony the same credit that I have.As to Hall and Kelliher, no problem exists. The testimony of neither was inSerious conflict with that of Respondent's witnesses on substantial or materialissues.The findings as to them are not reached by resolving conflicts in theirfavor.Zaucha, Glab, and Goret were, however, in some instances flatly contradictedby Respondent's witnesses.Nonetheless, even making the postulated assump-tion, the evidence offered through them is so consistent with Respondent'sconduct otherwise proved and was given with such demeanor as to merit belief.Finally, if none of the five had testified at all the ultimate conclusions in thisReport would not be affected.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in Section III, above, occurring in con'nection with the operdtions-6f Respondent described-in Section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and such of them as have been found to constitute unfairlabor practices, tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in unfair labor practices, it willbe recommended that Respondent cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.The remedy in the case of Kelliher cannot now be set forth with entireprecision.As his discharge was discriminatory, he must be made whole forany loss of pay he may have suffered as a result by payment to him of a sumofmoney equal to that which he would have earned during the period ; ofdiscrimination following his discharge to the date that the discrimination ceases,less his net earnings33 during such period.Ordinarily, for the purpose of mak-ing an employee whole, discrimination is deemed to cease upon a proper offer ofreinstatement.A complication arises here in that Respondent adopted a per-sonnel policy in December 1949 under which, it asserts, Kelliher is ineligible for"further employment.Whether this be the fact is a question which must be re_solved by the parties at the compliance stage. If Respondent then can satis-factorily show that for nondiscriminatory reasons uniformly applied, Kelliher'semployment would have been terminated in any event in December 1949, Re-spondent will be required only to make him whole in the fashion described abovefrom June 3, 1949, the date when his discharge was effective, to that date inDecember. If, again, he is now eligible for employment in accord with Respond-ent's nondiscriminatory standards, reinstatement to his former or substantiallyequivalent position 3{ must be offered him and he must be made whole to thedate of the offer.Having found that Respondent has interfered with, restrained, and coercedits employees in the exercise of their rights under Section 7 of the Act, it willbe recommended that Respondent cease and -desist -therefrom and post ap<propriate notices.uCrossettLumber Co,8 NLRB 440, 497-834TheChaseNational Bank of the City of New York, San Juan, Puerto Rico Branch,65 NLRB 827. 636DECISIONS OF NATIONAL LABOR RELATIONS BOAIIDHaving found that Respondent has unlawfully supported the III141W, it willbe recommended that it withdraw recognition from the IIIEW until such timeas it may be certified by the Board and disavow and cease giving effect to thecontract of March 16, 1950'Having found no violation of the Act in the discharge of Florence Hall, it.*ill' be recommended that the allegation in the complaint to that effect bedismissed.Upon the basis of the foregoing findings of fact and the entire record in thecase, I make the following :CONCLUSIONS OF LAW.1.InternationalUnion of Electrical, Radio, and Machine Workers, CIO,United Electrical, Radio, and Machine Workers of America, Local 1154, UE, andInternational Brotherhood of Electrical Workers, are labor organizations withinthe meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of JohnKelliher, thereby discouraging membership in it labor organization, Respondent.has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (3) of the Act.3.By giving support to the International Brotherhood of Electrical Workers,Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (2) of the Act.4.By the unfair labor practices referred to in paragraphs 2 and 3, above,and by interrogating, threatening, and coercing its employees concerning theirdisposition toward labor organizations, Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.5.The aforesaid unfair labor practices. are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.6.The discharge of Florence Hall was not in violation of the Act.[Recommended Order omitted from publication In this volume.]"IRespondent is not required to retract any substantive benefits given to employeesunder the contract.Pacific Maritime Association,et al.,89NLRB 894.ItbssLUMBER COMPANYandLUMBERAND SAWMILLWORKERS UNION,LOCAL No. 3030, AFL,PETITIONER.Case No. 36-RC-590.May17, 1951Decisionand OrderUpon a petition duly filed tinder Section 9 ((.) of the National LaborRelations Act, a hearing was held before Howard A. McIntyre, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'i At the hearing a representative of International Woodworkers of America, CIO, movedto intervene, but stated that that organization's interest in the case would be disclosedonlyif the Board were to rule that the production and maintenance employees or the Employer'sWhite City and Prospect mills constituted a single appropriate unit.Accordingly, thehearing officer denied the IWA's motion, but invited its representative to remain at thehearing, and advised him that he would be notified of the Board's decision.94 NLRB No. 95.